UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period :	March 1, 2013 — February 28, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Floating Rate Income Fund Annual report 2 | 28 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 26 Federal tax information 56 Shareholder meeting results 57 About the Trustees 58 Officers 60 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Floating rate loans may reduce, but not eliminate, interest-rate risk. These loans are typically secured by specific collateral or assets of the issuer. (Holders of the loan, such as the fund, have a priority claim on those assets in the event of the issuer’s default or bankruptcy.) Value of collateral may be insufficient to meet the issuer’s obligations, and the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Stock and bond markets have exhibited some volatility this year, as the global economy continues to heal slowly, and new geopolitical risks have emerged. This fluctuating investment climate drives home the importance of portfolio diversification. In this environment, we believe Putnams active investment research and strategies are well suited to serve investors pursuing income and capital appreciation goals. We are pleased to report that this investment focus continues to garner Putnam recognition in the mutual fund industry. In 2013  and for the third time in five years  Barrons ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Reflecting a commitment to long-term results, Putnam ranked second out of 55 mutual fund families for the five-year period that ended in December 2013. In addition to sound investment strategies, your portfolio also benefits from sound advice, we believe. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance  and can help guide you toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, andreturn will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s classAshares. 4 Floating Rate Income Fund Interview with your fund’s portfolio manager Paul, what was the market environment like for floating - rate bank loans during the 12months ended February28, 2014? Floating-rate bank loans performed well during the past year, and outpaced the broad fixed-income market — as measured by the Barclays U.S. Aggregate Bond Index — by a sizable margin. Throughout most of the period, steady new issuance and refinancing activity were more than matched by robust demand for leveraged-loan securities, particularly from mutual funds and collateralized loan obligations — securities in which business loans are pooled to create a diversified income stream. Rising interest rates, particularly in May and June, helped spur investors’ appetite for bank-loan securities, given that their coupons — or stated interest rates — move higher as shorter-term rates rise. Supply increased during the period partly due to a surge in merger-and-acquisition activity, which included several high-profile multibillion-dollar leveraged buyout deals. At its December policy meeting, the Federal Reserve announced the first reduction in its bond-buying program, which was somewhat earlier than investors were anticipating. The central bank agreed to reduce its purchases by $10 billion per month beginning in January, citing improving labor market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.03% by the end of December. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 2/28/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16–17. Floating Rate Income Fund 5 In January, with the Fed beginning the process of reducing its stimulative bond-buying, lackluster economic data — most notably a disappointing reading on the Institute for Supply Management’s [ISM] Purchasing Managers Index — coupled with concern about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. By February, however, with EM stress abating and investors largely dismissing weak economic data as a function of severe weather, bank loans staged a fairly pronounced rebound. Before we discuss the fund’s performance, would you briefly summarize your investment philosophy and process? From a philosophical perspective, we believe the potential to outperform in the bank-loan market comes from pursuing total return in securities that are backed by improving corporate fundamentals. Consistent with this philosophy, we are committed to conducting rigorous fundamental research. We have three portfolio managers who are sector specialists in the following areas: information technology and telecommunications, cyclical industries, and non-cyclical industries. They work in conjunction with Putnam’s industry analysts to conduct research and construct the portfolio. In conducting credit research, we employ classic financial analysis, while also evaluating companies according to Credit qualities are shown as a percentage of the fund’s net assets as of 2/28/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Floating Rate Income Fund the following characteristics: sustainable competitive advantage, viability of the capital structure, free cash flow trends, and adequate downside protection. Our investment process is a blend of “top down,” based on our views of the market’s fundamental, valuation, and technical characteristics, and “bottom up” by which we build the portfolio using the insights gained from our research. Turning to performance, what factors had the greatest influence on the fund’s results versus its benchmarks? The fund benefited from broadly positive security selection, most notably in financials, energy, gaming/lodging/leisure, consumer products, and chemicals. Conversely, selections in broadcasting, utilities, and industrials detracted from relative performance. Which holdings helped relative performance? The top contributor was an overweight in diversified media provider Tribune Company, which announced in February that it expects to receive a dividend of roughly $325 million from the spinoff of its publishing business. An overweight in Travelport, which provides computerized registration and booking systems to the travel industry, also helpedrelative performance, as the companycontinued to grow its online booking volume. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Floating Rate Income Fund 7 Which investments weren’t as productive? Within broadcasting, a lighter-than-benchmark stake in mass-media provider Clear Channel Communications was among the fund’s largest individual detractors. With substantial exposure to commercial radio broadcasting, Clear Channel is facing considerable fundamental challenges, in our view. However, the company’s loans rallied when one of them was paid off at par, or face value. Exide Technologies, which makes lead-acid batteries for cars and other machines, also hampered relative results. The company has suffered from declining profitability, due in part to steep restructuring expenses, weaker-than-expected demand in some markets, and higher lead-input costs. Given these headwinds, Exide was forced to file for bankruptcy protection in June2013. We sold the fund’s position during the period. Loans issued by Energy Future Intermediate Holding, the financing subsidiary of Dallas-based electric utility Energy Future Holdings, was another relative detractor. In February, the company announced that it is preparing for a bankruptcy filing after months of talks with creditors failed to produce an agreement on restructuring nearly $40 billion in loans. What is your outlook for the leveraged - loan market over the coming months? In our view, the prospects for U.S. economic growth continue to look favorable, buoyed by improving trends in employment, housing, and corporate capital expenditures. Additionally, despite the fact that the Fed has begun tapering its bond buying, overall This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Floating Rate Income Fund monetary policy remains accommodative. Moreover, the smooth transition from Ben Bernanke to Janet Yellen as Fed chair reflects investors’ expectation that current monetary policy will continue. We believe the weak economic readings in January, such as the ISM Purchasing Managers Index mentioned previously, as well as disappointing automobile sales, were largely the result of adverse weather conditions affecting some of the country’s most densely populated regions. At period-end, the leveraged-loan default rate stood at 1.77%, considerably below the long-term average of 3.5%. Given our generally constructive view of fundamentals, we believe the default rate could remain low through 2015. While bank-loan spreads compressed during the period, they were still above the euphorically tight levels that we saw in 2007 and remained closer to their historical averages. Consequently, in light of our fundamental view of the market and low default expectations, we believe spreads are fairly attractive. We have a generally positive outlook for the bank-loan market partly because many of the companies issuing these securities have refinanced obligations that they accumulated during the 2007–2009 financial crisis and now sport much stronger credit profiles. Additionally, should interest rates move meaningfully higher in 2014, we believe bank loans would likely benefit from increased investor demand. Consequently, absent an external shock to the marketplace, we believe leveraged loans as a category may be able to continue generating mid-single-digit returns in the months ahead. Thanks for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Floating Rate Income Fund 9 IN THE NEWS Did severe winter weather chill U.S. economic growth? In its Beige Book released in early March, the Federal Reserve, summarizing economic activity in 12 U.S. districts, mentioned the word “weather” 119 times. Manufacturing businesses in nine of those districts — Boston, New York, Philadelphia, Cleveland, Richmond, Atlanta, Chicago, St. Louis, and Dallas — reported that Mother Nature wreaked economic havoc, citing power outages, supply-chain disruptions, sluggish factory production, and declining retail and auto sales. Snow, ice, and bitter cold hit New York and Philadelphia particularly hard, with both regions experiencing the most notable drop in economic activity. Based on anecdotal reports from bank and branch directors, businesses, and other sources, the Beige Book is an important resource for the Fed in making interest-rate decisions. Fed Chair Janet Yellen and her central bank colleagues will try to determine whether the economic weakness is part of a trend — or a temporary setback that will reverse as the weather improves. 10 Floating Rate Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/14 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 44.88% 43.43% 39.31% 39.31% 34.85% 34.85% 43.36% 42.28% 41.46% 48.07% Annual average 3.95 3.84 3.53 3.53 3.17 3.17 3.84 3.75 3.69 4.19 5 years 66.31 64.65 64.12 64.12 60.23 60.23 65.70 64.46 64.26 68.58 Annual average 10.71 10.49 10.42 10.42 9.89 9.89 10.63 10.46 10.43 11.01 3 years 15.74 14.58 15.05 15.05 13.17 13.17 15.57 14.70 14.88 16.61 Annual average 4.99 4.64 4.78 4.78 4.21 4.21 4.94 4.68 4.73 5.26 1 year 4.68 3.63 4.47 3.47 4.01 3.01 4.63 3.84 4.42 4.94 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Investors who purchased class A or M shares prior to 4/5/10 were subject to higher sales charges and received a lower after-sales-charge return. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which, for class B shares purchased on or after 4/5/10, is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. For class B shares purchased prior to 4/5/10, the CDSC is 3% in the first year, declining over time to 1% in the fourth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Floating Rate Income Fund 11 Comparative index returns For periods ended 2/28/14 Lipper Loan Barclays U.S. High S&P/LSTA Leveraged Participation Funds Yield Loan Index* Loan Index (LLI)† category average‡ Life of fund — 63.05% 45.02% Annual average — 5.28 3.94 5 years 84.46% 82.39 68.18 Annual average 13.03 12.77 10.90 3 years 15.52 15.37 15.04 Annual average 4.93 4.88 4.77 1 year 4.77 4.83 4.73 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. † These returns are from 8/31/04 to 2/28/14 because only data from the month-end following the fund’s inception date (8/4/04) is available. ‡ Over the 1-year, 3-year, 5-year, and life-of-fund periods ended 2/28/14, there were 174, 112, 91, and 35 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,931 and $13,485, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $14,228. A $10,000 investment in the fund’s class R and Y shares would have been valued at $14,146 and $14,807, respectively. * These returns are from 8/31/04 to 2/28/14 because only data from the month-end following the fund’s inception date (8/4/04) is available. 12 Floating Rate Income Fund Fund price and distribution information For the 12-month period ended 2/28/14 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.350329 $0.332254 $0.282878 $0.345754 $0.327754 $0.373037 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/28/13 $8.94 $9.03 $8.94 $8.93 $8.94 $9.01 $8.94 $8.95 2/28/14 9.00 9.09 9.00 9.00 9.00 9.07 9.00 9.01 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 3.76% 3.72% 3.54% 2.94% 3.70% 3.67% 3.48% 4.03% Current 30-day SEC yield 2 N/A 3.35 3.18 2.63 N/A 3.31 3.12 3.63 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 45.14% 43.69% 39.56% 39.56% 35.01% 35.01% 43.61% 42.53% 41.69% 48.37% Annual average 3.93 3.82 3.51 3.51 3.16 3.16 3.82 3.74 3.67 4.17 5 years 65.06 63.41 62.69 62.69 59.01 59.01 64.47 63.23 63.02 67.07 Annual average 10.54 10.32 10.22 10.22 9.72 9.72 10.46 10.30 10.27 10.81 3 years 15.95 14.79 15.26 15.26 13.50 13.50 15.78 14.91 15.09 16.82 Annual average 5.06 4.71 4.85 4.85 4.31 4.31 5.01 4.74 4.80 5.32 1 year 3.89 2.85 3.68 2.68 3.23 2.23 3.84 3.06 3.63 4.15 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Floating Rate Income Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 2/28/13 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% Annualized expense ratio for the six-month period ended 2/28/14* 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2013, to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.17 $6.18 $8.93 $5.42 $6.43 $3.92 Ending value (after expenses) $1,026.20 $1,025.20 $1,023.50 $1,025.90 $1,024.90 $1,027.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Floating Rate Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2014, use the following calculation method. To find the value of your investment on September 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.16 $6.16 $8.90 $5.41 $6.41 $3.91 Ending value (after expenses) $1,019.69 $1,018.70 $1,015.97 $1,019.44 $1,018.45 $1,020.93 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Floating Rate Income Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays U.S. High Yield Loan Index is an unmanaged index that provides broad and comprehensive total return metrics of the universe of U.S. dollar denominated, syndicated term loans. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index is an unmanaged index of U.S. leveraged loans. S&P 500 Index is an unmanaged index of common stock performance. 16 Floating Rate Income Fund Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2014, Putnam employees had approximately $460,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Floating Rate Income Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Floating Rate Income Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Floating Rate Income Fund 19 Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the 20 Floating Rate Income Fund course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not Floating Rate Income Fund 21 result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management 22 Floating Rate Income Fund fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management Floating Rate Income Fund 23 generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Loan Participation Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 161, 100 and 82 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking 24 Floating Rate Income Fund best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Floating Rate Income Fund 25 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 26 Floating Rate Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Floating Rate Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of February 28, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of February 28, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Floating Rate Income Fund as of February 28, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts April 14, 2014 Floating Rate Income Fund 27 The fund’s portfolio 2/28/14 SENIOR LOANS (87.0%)* c Principal amount Value Advertising and marketing services (0.6%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2020 $3,000,000 $3,026,250 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 2,940,300 2,975,828 Automotive (0.9%) Chrysler Group, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 2,240,853 2,242,838 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 3,200,000 3,188,000 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 3,440,367 3,487,672 Basic materials (7.2%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) 1,500,000 1,548,750 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,292,850 2,301,448 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,189,650 1,194,111 Appvion, Inc. bank term loan FRN 5 3/4s, 2019 3,972,519 4,000,656 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 4 3/4s, 2020 3,970,000 3,990,469 BWAY Holding Co. bank term loan FRN Ser. B, 4 1/2s, 2017 2,970,000 2,984,850 Chromaflo Technologies Corp. bank term loan FRN 8 1/4s, 2020 2,000,000 2,015,000 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 2,000,000 2,005,000 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 5,500,000 5,566,457 FMG Resources, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2019 (Australia) 4,488,301 4,530,379 HD Supply, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 2,969,849 2,981,729 Ineos US Finance, LLC bank term loan FRN Ser. B, 4s, 2018 6,759,516 6,742,617 Kronos Worldwide, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 2,000,000 2,015,626 MacDermid, Inc. bank term loan FRN 4s, 2020 2,985,000 2,994,949 Nexeo Solutions, LLC bank term loan FRN 5s, 2017 987,500 985,648 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 2,975,850 2,964,691 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 1,027,500 Oxbow Carbon & Minerals, LLC bank term loan FRN 4 1/4s, 2019 975,000 983,531 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,500,000 1,528,125 Polymer Group, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,000,000 1,005,000 PQ Corp. bank term loan FRN Ser. B, 4 1/2s, 2017 2,970,000 2,981,138 Quikrete Cos., Inc. (The) bank term loan FRN 7s, 2021 2,000,000 2,050,626 Taminco Global Chemical Corp. bank term loan FRN Ser. B, 4 1/4s, 2019 (Belgium) 1,965,150 1,965,969 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 5,000,000 5,037,500 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 2,968,000 2,976,037 WR Grace & Co. bank term loan FRN 3s, 2021 2,332,105 2,328,705 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 U 832,895 831,680 Broadcasting (2.1%) Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 10,862,000 10,656,393 Entercom Radio, LLC bank term loan FRN Ser. B , 5s, 2018 2,260,000 2,276,245 28 Floating Rate Income Fund SENIOR LOANS (87.0%)* c cont. Principal amount Value Broadcasting cont. Gray Television, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 $1,145,946 $1,151,676 LIN Television Corp. bank term loan FRN Ser. B, 5s, 2018 980,019 981,244 NEP Broadcasting, LLC bank term loan FRN 4 3/4s, 2020 1,485,000 1,488,093 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,989,969 3,975,007 Building materials (0.8%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 3,990,000 3,991,249 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 439,706 440,439 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 3,950,000 3,956,174 Capital goods (7.6%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 6,352,703 6,365,904 ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,406,139 3,402,413 Alliant Techsystems, Inc. bank term loan FRN 3 1/2s, 2020 4,000,000 4,015,000 Allison Transmission, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2019 5,448,975 5,451,247 Ardagh Holdings USA, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 7,000,000 7,030,625 Ardagh Holdings USA, Inc. bank term loan FRN Ser. B, 4s, 2019 2,000,000 2,002,500 Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 3,000,000 3,000,000 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 2,000,000 1,993,214 Dayco Products, LLC bank term loan FRN Ser. B, 5 1/4s, 2020 4,000,000 4,035,000 Filtration Group, Inc. bank term loan FRN 8 1/4s, 2021 1,500,000 1,533,750 Filtration Group, Inc. bank term loan FRN 4 1/2s, 2020 2,000,000 2,019,376 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 3,561,075 3,544,890 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,975,000 4,973,965 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 3 1/4s, 2021 1,000,000 1,001,850 Mirror Bidco Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 (Luxembourg) 3,478,561 3,490,155 OPE USIC Holdings, Inc. bank term loan FRN 4 3/4s, 2020 1,990,000 1,990,000 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 3,019,500 3,037,744 Sequa Corp. bank term loan FRN Ser. B, 5 1/4s, 2017 1,485,000 1,459,941 SRAM, LLC bank term loan FRN 4s, 2020 6,314,868 6,314,868 Terex Corp. bank term loan FRN 3 1/2s, 2017 2,232,320 2,242,086 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 5,959,900 5,982,249 Unifrax I, LLC bank term loan FRN Ser. B, 4 1/4s, 2018 986,552 989,635 Commercial and consumer services (3.9%) Aramark Corp. bank term loan FRN Ser. C, 0.029s, 2016 113,542 113,587 Ceridian Corp. bank term loan FRN Ser. B, 4.42s, 2017 4,500,000 4,513,500 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 4,489,160 4,499,261 Floating Rate Income Fund 29 SENIOR LOANS (87.0%)* c cont. Principal amount Value Commercial and consumer services cont. Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) $1,148,390 $1,150,974 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 4,156,230 4,161,426 ISS A/S bank term loan FRN Ser. B, 3 3/4s, 2018 (Denmark) 2,487,500 2,488,122 Orbitz Worldwide, Inc. bank term loan FRN Ser. C, 5 3/4s, 2019 2,985,000 3,003,656 Sabre GLBL, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 4,062,493 4,062,493 Sabre GLBL, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2019 3,990,000 3,992,494 Sedgwick, Inc. bank term loan FRN 6 3/4s, 2022 1,910,000 1,928,703 Travelport, LLC bank term loan FRN 9 1/2s, 2016 2,941,080 3,048,920 Travelport, LLC bank term loan FRN 6 1/4s, 2019 6,239,171 6,383,451 Communication services (7.7%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,960,000 2,019,976 Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 5,726,629 5,733,787 Asurion, LLC bank term loan FRN Ser. B2, 3 1/2s, 2020 1,326,335 1,314,066 Atlantic Broadband Penn, LLC bank term loan FRN Ser. B, 3 1/4s, 2019 1,975,000 1,969,004 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 5,470,006 5,440,375 Cincinnati Bell, Inc. bank term loan FRN Ser. B, 4s, 2020 3,990,000 3,989,170 Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,415,700 1,416,290 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,990,000 1,991,244 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3 1/4s, 2021 5,907,877 5,908,616 CSC Holdings, LLC bank term loan FRN Ser. B, 2.668s, 2020 2,985,000 2,960,747 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 4 1/4s, 2019 (Bermuda) 2,839,628 2,857,376 Level 3 Financing, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,050,000 1,053,063 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 4,000,000 4,013,752 Lonestar Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 1,545,000 1,583,625 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 160,497 LTS Buyer, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 4,477,500 4,485,895 SBA Senior Finance II, LLC bank term loan FRN Ser. B , 3 1/4s, 2021 2,500,000 2,495,000 SBA Senior Finance II, LLC bank term loan FRN Ser. B-DD, 3 1/4s, 2021 2,500,000 2,495,000 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,721,875 3,728,388 U.S. TelePacific Corp. bank term loan FRN 5 3/4s, 2017 2,194,504 2,208,219 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 5,000,000 4,992,855 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4 3/4s, 2019 3,970,000 3,989,024 Windstream Corp. bank term loan FRN Ser. B4, 3 1/2s, 2020 2,970,000 2,969,073 Windstream Corp. bank term loan FRN Ser. B5, 4s, 2019 1,481,250 1,482,176 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 5,268,185 5,280,533 30 Floating Rate Income Fund SENIOR LOANS (87.0%)* c cont. Principal amount Value Consumer (0.3%) Jarden Corp. bank term loan FRN Ser. B1, 2.918s, 2020 $2,992,500 $2,995,591 Consumer staples (8.3%) Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 2,887,651 2,853,617 Big Heart Pet Brands bank term loan FRN 3 1/2s, 2020 3,500,000 3,502,916 BJ’s Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 2,400,000 2,460,499 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 3,863,000 3,848,514 Constellation Brands, Inc. bank term loan FRN Ser. B, 2 3/4s, 2020 1,985,000 1,992,430 Darling International, Inc. bank term loan FRN Ser. B, 3 1/4s, 2021 2,500,000 2,500,000 Dave & Buster’s, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 1,364,222 1,360,811 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 1,009,375 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2020 3,080,000 3,080,924 DineEquity, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2017 2,112,467 2,121,897 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 8,955,000 9,016,521 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,985,000 1,978,797 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,496,250 1,489,704 Landry’s, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 4,811,851 4,837,917 Pinnacle Foods Finance, LLC bank term loan FRN Ser. H, 3 1/4s, 2020 1,496,250 1,491,173 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 2,977,500 2,968,195 Prestige Brands, Inc. bank term loan FRN Ser. B, 3.776s, 2019 1,265,127 1,269,871 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,500,000 2,506,250 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,940,850 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,032,500 Rite Aid Corp. bank term loan FRN 4s, 2020 4,962,500 4,984,211 Spectrum Brands Holdings, Inc. bank term loan FRN 3 1/2s, 2019 1,303,875 1,305,738 Spectrum Brands Holdings, Inc. bank term loan FRN 3s, 2017 3,925,000 3,928,682 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 2,486,786 2,496,111 Sun Products Corp. (The) bank term loan FRN Ser. B, 5 1/2s, 2020 2,977,500 2,843,513 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 3,980,000 4,002,885 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 1,335,000 1,355,025 WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 736,013 737,853 WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 430,251 431,327 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 6,752,835 6,786,599 Energy (4.6%) Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 1,532,000 1,562,640 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 4,143,333 4,141,606 EXCO Resources, Inc. bank term loan FRN Ser. B , 5s, 2019 4,975,000 4,981,219 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,500,000 2,593,750 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 460,000 477,250 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 3,990,000 3,999,145 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 1,000,000 1,002,292 Floating Rate Income Fund 31 SENIOR LOANS (87.0%)* c cont. Principal amount Value Energy cont. FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 $4,295,204 $4,346,592 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 3,499,554 3,508,303 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 6 1/4s, 2017 (Cayman Islands) 3,700,000 3,715,033 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 828,738 838,751 Pacific Drilling SA bank term loan FRN Ser. B, 4 1/2s, 2018 (Luxembourg) 1,985,013 1,996,923 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,775,000 1,763,906 Samson Investment Co. bank term loan FRN 6s, 2018 3,000,000 3,021,750 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 2,700,000 2,740,500 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 5,380,687 5,405,670 Entertainment (0.5%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 1,985,000 1,987,160 NEP/NCP Holdco, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 1,000,000 1,001,875 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,876,539 1,887,095 Financials (6.3%) Alliant Holdings I, Inc. bank term loan FRN Ser. B, 5s, 2019 2,970,000 2,988,563 Altisource Solutions SARL bank term loan FRN Ser. B, 5 3/4s, 2020 (Luxembourg) 4,962,500 4,974,906 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 2,060,000 Delos Finance SARL bank term loan FRN Ser. B, 3 1/2s, 2021 (Luxembourg) 2,500,000 2,507,750 Flying Fortress, Inc. bank term loan FRN 3 1/2s, 2017 1,000,000 995,417 Guggenheim Partners Investment Management Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,995,000 2,013,288 Home Loan Servicing Solutions, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 (Cayman Islands) 1,990,000 2,002,438 HUB International, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2020 5,985,000 6,041,858 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 2,869,382 2,874,762 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 489,587 503,816 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 3,500,000 3,467,916 Nuveen Investments, Inc. bank term loan FRN 4.168s, 2017 5,375,386 5,362,786 Ocwen Financial Corp. bank term loan FRN Ser. B, 5s, 2018 3,473,750 3,497,590 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 1,817,999 1,829,361 Springleaf Financial Funding Co. bank term loan FRN Ser. B2, 4 3/4s, 2019 7,900,000 8,008,625 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 4,972,475 4,962,117 USI, Inc. bank term loan FRN Ser. B, 5s, 2019 3,960,075 3,969,975 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 4,644,051 4,628,089 32 Floating Rate Income Fund SENIOR LOANS (87.0%)* c cont. Principal amount Value Gaming and lottery (5.7%) American Casino & Entertainment Properties, LLC bank term loan FRN 11 1/4s, 2020 $2,000,000 $2,072,500 American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 3,970,000 3,994,813 Bally Technologies, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 2,992,500 3,008,360 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 225,600 227,198 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 9,292,464 8,880,110 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,323,125 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 2,921,318 2,932,273 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5.57s, 2019 3,990,000 3,603,360 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 2,051,000 2,086,841 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 879,000 894,361 Marina District Finance Co, Inc. bank term loan FRN Ser. B, 6 3/4s, 2018 1,000,000 1,008,333 Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 2,831,591 2,844,829 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,750,000 3,750,938 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2020 2,985,000 2,994,328 ROC Finance, LLC bank term loan FRN 5s, 2019 5,990,000 5,832,763 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 4,466,250 4,469,970 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 2,007,500 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,840,000 3,835,200 Health care (9.7%) Akorn, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 5,000,000 5,031,250 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 4,182,750 4,193,207 Biomet, Inc. bank term loan FRN Ser. B2, 3.69s, 2017 3,792,493 3,797,234 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 9,190,000 9,266,102 ConvaTec, Inc. bank term loan FRN Ser. B, 4s, 2016 4,500,000 4,511,250 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 4,202,759 4,211,926 HCA, Inc. bank term loan FRN Ser. B4, 2.918s, 2018 3,990,000 3,982,519 HCA, Inc. bank term loan FRN Ser. B5, 2.998s, 2017 1,995,000 1,991,259 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,889,865 4,906,613 IMS Health, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 2,961,826 2,963,677 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 6,917,043 6,934,336 Multiplan, Inc. bank term loan FRN Ser. B, 4s, 2017 3,386,736 3,390,942 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 5,258,928 5,261,121 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 7,400,000 7,369,941 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,123,204 2,130,724 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 4s, 2018 7,140,000 7,151,067 Salix Pharmaceuticals, Ltd. bank term loan FRN 4 1/4s, 2020 5,000,000 5,044,790 Floating Rate Income Fund 33 SENIOR LOANS (87.0%)* c cont. Principal amount Value Health care cont. Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 $2,160,000 $2,208,600 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B-DD, 4 1/4s, 2018 2,985,000 2,992,463 United Surgical Partners International, Inc. bank term loan FRN 4 3/4s, 2019 2,481,250 2,495,984 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 2,221,875 2,229,001 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 3/4s, 2019 2,221,875 2,229,001 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 2,212,500 2,222,377 Homebuilding (0.7%) Realogy Corp. bank term loan FRN 4.578s, 2016 345,893 345,029 Realogy Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 6,949,988 6,967,363 Household furniture and appliances (0.5%) Tempur Sealy International, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,532,666 4,529,430 Leisure (0.5%) Steinway Musical Instruments, Inc. bank term loan FRN 9 1/4s, 2020 2,000,000 2,060,000 Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 2,992,500 3,014,944 Lodging/Tourism (1.8%) CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 6,150,000 6,207,109 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 7,318,421 7,341,255 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 4,950,000 4,940,719 Media (1.3%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 7,542,101 7,189,508 TWCC Holding Corp. bank term loan FRN 7s, 2020 4,000,000 3,903,332 Warner Music Group Corp. bank term loan FRN 3 3/4s, 2020 1,995,000 1,992,506 Publishing (0.9%) Supermedia, Inc. bank term loan FRN 11.6s, 2016 1,852,996 1,377,393 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 7,300,000 7,277,188 Retail (4.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 2,950,000 2,967,364 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2019 4,993,623 5,018,551 Blue Buffalo Co., Ltd. bank term loan FRN Ser. B, 4 3/4s, 2019 2,221,973 2,240,027 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 2,889,908 2,909,415 J.Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 5,000,000 5,000,000 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 3,000,000 2,960,358 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,807,516 1,805,257 Leslie’s Poolmart, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 4,910,530 4,928,945 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 3,970,000 3,979,282 34 Floating Rate Income Fund SENIOR LOANS (87.0%)* c cont. Principal amount Value Retail cont. Neiman Marcus Group, Ltd., LLC bank term loan FRN 5s, 2020 $8,029,875 $8,120,211 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,910,000 2,919,353 Technology (6.4%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 5 3/4s, 2019 5,973,627 6,028,388 Avaya, Inc. bank term loan FRN Ser. B3, 4.762s, 2017 2,000,000 1,945,626 Avaya, Inc. bank term loan FRN Ser. B6, 8s, 2018 5,509,719 5,487,911 BMC Software, Inc. bank term loan FRN 5s, 2020 5,000,000 5,012,500 Dealertrack Technologies, Inc. bank term loan FRN Ser. B, 3 1/2s, 2021 2,000,000 2,010,000 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 7,481,250 7,459,427 Epicor Software Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 3,418,808 3,433,765 First Data Corp. bank term loan FRN 4.17s, 2018 9,490,668 9,509,308 First Data Corp. bank term loan FRN 4.156s, 2021 1,541,750 1,542,393 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 5s, 2020 4,244,468 4,255,079 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 3,990,000 4,033,224 Infor US, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,989,336 1,983,742 Infor US, Inc. bank term loan FRN Ser. B5, 5 1/4s, 2020 4,172,290 4,165,773 SunGard Data Systems, Inc. bank term loan FRN Ser. E, 4s, 2020 2,977,500 2,983,702 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 2,429,863 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 1,890,858 1,896,767 Transportation (1.6%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 ‡‡ 2,500,000 2,468,750 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B1, 6 1/2s, 2018 3,969,241 3,979,164 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,491,743 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 4,975,000 4,987,438 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 4s, 2017 3,041,543 3,065,115 Utilities and power (2.8%) AES Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 2,023,938 2,030,684 Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,388,000 2,356,658 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,800,000 1,776,001 Calpine Corp. bank term loan FRN Ser. B3, 4s, 2019 2,962,500 2,971,758 Dynegy, Inc. bank term loan FRN Ser. B2, 4s, 2020 1,836,923 1,842,827 Energy Transfer Equity LP bank term loan FRN 3 3/4s, 2019 3,570,000 3,565,984 NGPL PipeCo, LLC bank term loan FRN Ser. B, 6 3/4s, 2017 1,854,627 1,810,116 NRG Energy, Inc. bank term loan FRN Ser. B, 2 3/4s, 2018 5,424,013 5,384,179 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 8,830,362 6,152,555 Total senior loans (cost $862,524,062) Floating Rate Income Fund 35 CORPORATE BONDS AND NOTES (9.7%)* Principal amount Value Basic materials (1.6%) ArcelorMittal SA sr. unsec. unsub. notes 5s, 2017 (France) $2,000,000 $2,137,500 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,206,000 1,297,958 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2016 (Luxembourg) 2,250,000 2,320,313 Cemex SAB de CV 144A company guaranty sr. FRN notes 4.989s, 2018 (Mexico) 1,500,000 1,575,001 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 644,000 668,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,750,000 1,824,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,750,000 1,977,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 1,270,000 1,466,850 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,310,000 1,406,613 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 1,100,000 1,248,500 Capital goods (0.7%) Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,000,000 1,160,000 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,000,000 1,056,250 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 2,345,000 2,556,050 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,000,000 1,060,000 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 908,000 974,284 Communication services (1.4%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,368,990 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,950,000 2,028,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,560,000 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 2,000,000 2,325,000 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 2,250,000 2,396,250 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,450,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 1,000,000 1,067,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2018 950,000 1,003,438 Consumer cyclicals (2.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,300,000 1,443,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,000,000 1,021,250 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 800,000 805,000 36 Floating Rate Income Fund CORPORATE BONDS AND NOTES (9.7%)* cont. Principal amount Value Consumer cyclicals cont. Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty notes 8s, 2019 $1,000,000 $1,101,250 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 522,000 547,448 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,120,000 1,190,000 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 1,121,000 1,252,718 L Brands, Inc. sr. unsec. notes 6.9s, 2017 2,000,000 2,290,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 815,000 881,219 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 465,000 528,938 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 1/2s, 2016 1,285,000 1,432,775 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 2,000,000 2,260,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,250,000 2,418,750 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 1,815,000 2,087,250 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,190,000 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 215,000 Consumer staples (0.1%) Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,365,000 1,436,663 Energy (0.6%) Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 3 1/4s, 2016 1,000,000 1,007,500 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 1,000,000 1,056,250 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 1,270,000 1,368,425 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,180,000 2,340,775 Financials (1.4%) Ally Financial, Inc. company guaranty sr. unsec. notes 3 1/2s, 2016 2,000,000 2,065,000 Banco Santander Chile 144A sr. unsec. FRN notes 2.117s, 2018 (Chile) 2,000,000 2,031,141 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,500,000 1,623,750 HBOS PLC unsec. sub. FRN notes Ser. EMTN, 0.942s, 2017 (United Kingdom) 1,000,000 985,620 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 3 1/2s, 2017 3,000,000 3,037,500 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 R 1,500,000 1,515,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 600,000 713,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 1,790,000 1,803,425 Health care (0.7%) Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,000,000 2,140,000 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,750,000 2,911,563 Floating Rate Income Fund 37 CORPORATE BONDS AND NOTES (9.7%)* cont. Principal amount Value Health care cont. ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,000,000 $1,115,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 500,000 543,750 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 179,000 207,640 Technology (0.2%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,000,000 1,985,000 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 2,125,000 2,257,813 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,278,000 1,393,403 Utilities and power (0.6%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,750,000 2,073,736 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,130,691 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 6 7/8s, 2017 1,000,000 1,026,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,695,000 Total corporate bonds and notes (cost $94,564,560) PREFERRED STOCKS (0.2%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 86,000 $2,334,900 Total preferred stocks (cost $2,279,000) COMMON STOCKS (—%)* Shares Value Harry & David Holdings, Inc. † 257 $31,868 Tribune Co. Class 1C F 591,290 147,822 Total common stocks (cost $421,311) SHORT-TERM INVESTMENTS (5.0%)* Shares Value Putnam Short Term Investment Fund 0.06% L 49,886,929 $49,886,929 Total short-term investments (cost $49,886,929) TOTAL INVESTMENTS Total investments (cost $1,009,675,862) 38 Floating Rate Income Fund Key to holding’s abbreviations EMTN Euro Medium Term Notes FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $998,226,411. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Floating Rate Income Fund 39 FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $3,739,895) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Canadian Dollar Sell 4/16/14 $463,079 $480,649 $17,570 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/16/14 895,393 927,965 32,572 UBS AG Canadian Dollar Sell 4/16/14 2,248,633 2,331,281 82,648 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Consumer staples — 31,868 — Total common stocks — Corporate bonds and notes — 97,057,265 — Preferred stocks 2,334,900 — — Senior loans — 868,264,227 — Short-term investments 49,886,929 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $132,790 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 40 Floating Rate Income Fund Statement of assets and liabilities 2/28/14 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $959,788,933) $967,836,082 Affiliated issuers (identified cost $49,886,929) (Notes 1 and 5) 49,886,929 Cash 1,646,445 Foreign currency (cost $2) (Note 1) 2 Interest and other receivables 5,731,918 Receivable for shares of the fund sold 3,414,059 Receivable for investments sold 39,968,274 Unrealized appreciation on forward currency contracts (Note 1) 132,790 Total assets LIABILITIES Payable for investments purchased 65,429,519 Payable for shares of the fund repurchased 2,686,699 Payable for compensation of Manager (Note 2) 427,957 Payable for custodian fees (Note 2) 10,385 Payable for investor servicing fees (Note 2) 223,488 Payable for Trustee compensation and expenses (Note 2) 97,278 Payable for administrative services (Note 2) 3,315 Payable for distribution fees (Note 2) 280,632 Distributions payable to shareholders 943,762 Other accrued expenses 287,053 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,056,319,657 Distributions in excess of net investment income (Note 1) (879,960) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (65,393,137) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,179,851 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Floating Rate Income Fund 41 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($443,679,245 divided by 49,284,205 shares) $9.00 Offering price per class A share (100/99.00 of $9.00)* $9.09 Net asset value and offering price per class B share ($19,546,055 divided by 2,172,260 shares)** $9.00 Net asset value and offering price per class C share ($126,350,342 divided by 14,045,026 shares)** $9.00 Net asset value and redemption price per class M share ($5,646,166 divided by 627,350 shares) $9.00 Offering price per class M share (100/99.25 of $9.00)* $9.07 Net asset value, offering price and redemption price per class R share ($634,802 divided by 70,554 shares) $9.00 Net asset value, offering price and redemption price per class Y share ($402,369,801 divided by 44,658,406 shares) $9.01 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 42 Floating Rate Income Fund Statement of operations Year ended 2/28/14 INVESTMENT INCOME Interest (including interest income of $46,551 from investments in affiliated issuers) (Note 5) $42,070,488 Dividends 87,343 Total investment income EXPENSES Compensation of Manager (Note 2) 4,905,664 Investor servicing fees (Note 2) 1,228,295 Custodian fees (Note 2) 26,794 Trustee compensation and expenses (Note 2) 59,136 Distribution fees (Note 2) 2,175,640 Administrative services (Note 2) 24,426 Other 449,184 Total expenses Expense reduction (Note 2) (3,424) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,497,782 Net realized gain on foreign currency transactions (Note 1) 177,897 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 71,504 Net unrealized appreciation of investments during the year 3,271,195 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 43 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 2/28/14 Year ended 2/28/13 Operations: Net investment income $33,292,116 $24,695,235 Net realized gain on investments and foreign currency transactions 2,675,679 1,232,076 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,342,699 10,661,871 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,508,587) (12,058,462) Class B (606,571) (498,318) Class C (3,544,573) (3,510,641) Class M (229,875) (216,759) Class R (17,689) (21,815) Class Y (14,387,246) (9,472,588) Redemption fees (Note 1) 6,743 13,666 Increase from capital share transactions (Note 4) 322,029,560 218,994,395 Total increase in net assets NET ASSETS Beginning of year 670,174,155 440,355,495 End of year (including distributions in excess of net investment income of $879,960 and $957,631, respectively) The accompanying notes are an integral part of these financial statements. 44 Floating Rate Income Fund This page left blank intentionally. Floating Rate Income Fund 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized of expenses net investment Net asset value, and unrealized Total from From From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income of capital distributions fees e end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A February 28, 2014 .35 .06 (.35) — — 1.02 3.85 127 February 28, 2013 .42 .21 (.44) — — 1.03 4.81 90 February 29, 2012 .41 (.17) (.42) — e — 1.03 4.73 100 February 28, 2011 .43 .31 (.44) — — 1.04 4.86 79 February 28, 2010 .35 1.81 (.35) — — 1.10 d 4.28 d 54 Class B February 28, 2014 .33 .06 (.33) — — 1.22 3.65 127 February 28, 2013 .41 .21 (.43) — — 1.23 4.61 90 February 29, 2012 .40 (.17) (.41) — e — 1.23 4.56 100 February 28, 2011 .40 .32 (.41) — — 1.27 4.60 79 February 28, 2010 .29 1.82 (.30) — — 1.70 d 3.66 d 54 Class C February 28, 2014 .28 .07 (.28) — — 1.77 3.11 127 February 28, 2013 .36 .20 (.38) — — 1.78 4.06 90 February 29, 2012 .35 (.17) (.36) — e — 1.78 4.01 100 February 28, 2011 .36 .32 (.37) — — 1.79 4.10 79 February 28, 2010 .28 1.81 (.29) — — 1.85 d 3.52 d 54 Class M February 28, 2014 .34 .07 (.35) — — 1.07 3.82 127 February 28, 2013 .42 .21 (.44) — — 1.08 4.78 90 February 29, 2012 .41 (.17) (.42) — e — 1.08 4.68 100 February 28, 2011 .42 .31 (.43) — — 1.10 4.81 79 February 28, 2010 .33 1.82 (.34) — — 1.25 d 4.13 d 54 Class R February 28, 2014 .32 .07 (.33) — — 1.27 3.61 127 February 28, 2013 .40 .21 (.42) — — 1.28 4.56 90 February 29, 2012 .39 (.17) (.40) — e — 1.28 4.50 100 February 28, 2011 .40 .31 (.41) — — 1.29 4.62 79 February 28, 2010 .33 1.81 (.33) — — 1.35 d 4.05 d 54 Class Y February 28, 2014 .37 .06 (.37) — — .77 4.10 127 February 28, 2013 .45 .21 (.47) — — .78 5.06 90 February 29, 2012 .44 (.18) (.44) — e — .78 5.01 100 February 28, 2011 .45 .32 (.46) — — .79 5.09 79 February 28, 2010 .37 1.81 (.37) — — .85 d 4.52 d 54 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.07% of average net assets for the period ended February 28, 2010. e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 46 Floating Rate Income Fund Floating Rate Income Fund 47 Notes to financial statements 2/28/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2013 through February 28, 2014. Putnam Floating Rate Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income. Preservation of capital is a secondary goal. The fund invests mainly in corporate loans and debt securities that have floating rates of interest and other corporate debt securities. The fund invests mainly in obligations of U.S. issuers that are below-investment-grade in quality (having credit characteristics similar to “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on ClassB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 30 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. 48 Floating Rate Income Fund Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund Floating Rate Income Fund 49 could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $101,376 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are 50 Floating Rate Income Fund reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 28, 2014, the fund had a capital loss carryover of $64,886,900 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $22,691,450 N/A $22,691,450 February 28, 2017 42,195,450 N/A 42,195,450 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from dividends payable and interest on payment-in-kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $80,096 to decrease distributions in excess of net investment income, $573,075 to increase paid-in-capital and $653,171 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $10,742,658 Unrealized depreciation (3,201,746) Net unrealized appreciation 7,540,912 Undistributed ordinary income 196,592 Capital loss carryforward (64,886,900) Cost for federal income tax purposes $1,010,182,099 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on Floating Rate Income Fund 51 October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $535,431 ClassR 696 ClassB 23,665 ClassY 498,182 ClassC 161,832 Total ClassM 8,489 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3,424 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $623, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, 52 Floating Rate Income Fund respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $941,430 ClassM 17,940 ClassB 74,961 ClassR 2,451 ClassC 1,138,858 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $974 and $260 from the sale of classA and classM shares, respectively, and received $1,764 and $5,310 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,365,266,493 and $1,063,514,484, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 2/28/14 Year ended 2/28/13 ClassA Shares Amount Shares Amount Shares sold 29,685,772 $266,273,132 14,819,126 $131,349,871 Shares issued in connection with reinvestment of distributions 1,414,836 12,693,068 1,141,540 10,094,327 31,100,608 278,966,200 15,960,666 141,444,198 Shares repurchased (14,661,899) (131,523,831) (7,982,825) (70,505,557) Net increase Year ended 2/28/14 Year ended 2/28/13 ClassB Shares Amount Shares Amount Shares sold 1,269,377 $11,367,266 538,356 $4,762,762 Shares issued in connection with reinvestment of distributions 60,023 538,289 49,259 435,303 1,329,400 11,905,555 587,615 5,198,065 Shares repurchased (481,935) (4,323,648) (352,791) (3,113,105) Net increase Year ended 2/28/14 Year ended 2/28/13 ClassC Shares Amount Shares Amount Shares sold 6,171,837 $55,307,043 2,686,577 $23,809,919 Shares issued in connection with reinvestment of distributions 346,658 3,107,829 326,288 2,881,617 6,518,495 58,414,872 3,012,865 26,691,536 Shares repurchased (2,662,027) (23,878,874) (2,103,153) (18,547,977) Net increase Floating Rate Income Fund 53 Year ended 2/28/14 Year ended 2/28/13 ClassM Shares Amount Shares Amount Shares sold 231,752 $2,078,902 222,072 $1,970,604 Shares issued in connection with reinvestment of distributions 24,593 220,591 22,735 201,002 256,345 2,299,493 244,807 2,171,606 Shares repurchased (254,680) (2,286,507) (181,328) (1,593,269) Net increase Year ended 2/28/14 Year ended 2/28/13 ClassR Shares Amount Shares Amount Shares sold 34,373 $308,984 11,388 $100,583 Shares issued in connection with reinvestment of distributions 1,963 17,614 2,431 21,473 36,336 326,598 13,819 122,056 Shares repurchased (18,187) (163,304) (19,603) (172,055) Net increase (decrease) Year ended 2/28/14 Year ended 2/28/13 ClassY Shares Amount Shares Amount Shares sold 29,907,129 $268,541,531 20,319,947 $180,010,388 Shares issued in connection with reinvestment of distributions 597,835 5,369,111 375,494 3,327,660 30,504,964 273,910,642 20,695,441 183,338,048 Shares repurchased (15,765,613) (141,617,636) (5,213,978) (46,039,151) Net increase Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $54,473,872 $— $54,473,872 $1,277 $— Putnam Short Term Investment Fund* 39,107,186 469,462,655 458,682,912 45,274 49,886,929 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 54 Floating Rate Income Fund Note 7: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $832,895 which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments WR Grace & Co. $832,895 Totals Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 9: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $3,600,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $132,790 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $183,350 $183,350 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $71,001 $71,001 Total Floating Rate Income Fund 55 Note 10: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG Total Assets: Forward currency contracts # $17,570 $32,572 $82,648 $132,790 Total Assets Liabilities: Forward currency contracts # — Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $— $82,648 $82,648 Net amount $17,570 $32,572 $— $50,142 †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $4,389,929 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. 56 Floating Rate Income Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 57,586,162 1,757,730 1,747,951 16,193,534 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes Votes Broker for against Abstentions non-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. Floating Rate Income Fund 57 About the Trustees Independent Trustees 58 Floating Rate Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of February 28, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Floating Rate Income Fund 59 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 60 Floating Rate Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Independent Registered Compliance Liaison Public Accounting Firm Nancy E. Florek KPMG LLP Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Floating Rate Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees February 28, 2014	$85,255	$ — $7,075	$ — February 28, 2013	$83,263	$ — $6,900	$ — For the fiscal years ended February 28, 2014 and February 28, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $7,075 and $6,900 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
